EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Jansky on 11/23/2021 and 11/29/2021.

The application has been amended as follows: 
Claim 1, line 6, replaced “at least a first and second holder” with “at least a first and a second holder”.
Claim 1, lines 7 and 9-10, replaced each occurrence of “battery” with “batteries”.
Claim 1: last line, after “plate” inserted ---; and wherein the at least first and second holders comprise protrusions extending from the base plate and configured to be received in corresponding recesses in a bottom surface of each rechargeable battery---.
Cancelled claim 3.
Claim 4: changed the dependency from claim 3 to claim 1.
Claim 5: changed the dependency from claim 3 to claim 1.
Claim 5, line 2, replaced “second recess” with “a second recess”.
Claim 9, line 2, replaced “fastener” with “fasteners”.
Claim 9, line 3, replaced “opening” with “openings”.
Claim 9, last line, replaced “battery” with “batteries”.
		 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks are persuasive in that it would not have been obvious to modify WO 2012/133711 in view of Kakuchi et al. (US 2009/0239137).  The prior art of (CN 108075068 A) (hereinafter CN’068) teaches a battery module (Figure 1, 101) comprising a base plate (Figure 4, 10222) configured to support a respective bottom surface of at least a first and a second battery (1023); a cover plate (10221) configured to be arranged on a respective top of the at least first and second battery (1023) and comprising an electrical contact/(conductive plate (1022f)) configured to electrically connect the at least first and the second battery (1023) in series; and at least a first and a second attachment/(tongue (Figure 4, 1022d)) for interlocking the base plate (10222) and the cover plate (10221) (as illustrated); the base plate (10222/10221) comprise at least a first and a second holder/(grooves (Figure 5, 1022a)) configured to fixate the position of the at least first and second batteries (1023) onto the base plate (10222/10221).  The closest prior art of record fails to teach or make obvious the combination of the above limitations in combination with having the at least first and second holders/(grooves (Figure 5, 1022a)) comprise protrusions extending from the base plate and configured to be received in corresponding recesses in a bottom surface of each rechargeable battery.
Relevant art has been cited in the attached PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							11/30/2021Primary Examiner, Art Unit 1725